Case 3:20-cv-00528-MMH-JRK Document1 Filed 05/27/20 Page 1 of 10 PagelD 1
FILED

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT p79 ay 27 PHB: 48

 

with the full list of names.)

for tie | ~
CLERK, Hee atte Pee sae :
MIDDLE DISTRI Oe
District of JACKSONVILLE DISTRICT
Division
) ~"CaseNo. 3° RO0-cv-5a2G -j- SYUTRK
Ton M ) (to be filled in by the Clerk's Office)
oy 6. Marags
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. . .
If the names of all the plaintiffs cannot fit in the space above, * Jury Trial: (check one) A Yes [-] No
please write "see attached" in the space and attach an additional )
page with the full list of names.) )
-V- )
)
)
CSA “TEAMS@RTATLIOM )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )
names of ail the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

 

Name Jan YO. MATHES
Street Address A000 CLADE LANE :
City and County ALBANY, DorcHEeery
State and Zip Code SKOR FILA. U7Aa/
Telephone Number (4aaq) 39S: 04

E-mail Address Foy mat l @ fahoo.czom

B. The Defendant(s)

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page | of 6
Case 3:20-cv-00528-MMH-JRK Document 1 Filed 05/27/20 Page 2 of 10 PagelD 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

Defendant No. 1

 

 

 

 

Name MARI WILLTRAS.

Job or Title (if known) MRWAGER _FROGRBM. CONSTRULTLON
Street Address

City and County

State and Zip Code

Telephone Number 706- $Y0- FAY

 

 

E-mail Address (if known)

Defendant No. 2

Name . JAMES HINANT.
Job or Title (if known) DreEcieR oF Tooran_CousJeuckeow.

Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

Defendant No. 3

 

 

 

Name MATTHEW SLATER
Job or Title (if known) _5Plr_ SUPERULSOR

Street Address

City and County

State and Zip Code

 

Telephone Number ZS6 “605 - GH iD

E-mail Address (if known)

 

Defendant No. 4
Name
Job or Title (if known) 7
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

Page 2 of 6
Case 3:20-cv-00528-MMH-JRK Document1 Filed 05/27/20 Page 3 of 10 PagelID 3

Pro Se 7 (Rev. 12/16} Complaint for Employment Discrimination

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name 05K TRANS PORTA Ton
Street Address 500 WwW ATER ST. — Seas

City and County Tacks _

State and Zip Code FLORIDA , 3d208 - HYD
Telephone Number 904 - 359-3200 _

 

 

 

 

II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

wy

Title VI of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000¢ to 2000¢-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

Page 3 of 6
Case 3:20-cv-00528-MMH-JRK Document 1 Filed 05/27/20 Page 4 of 10 PagelD 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

il.

Statement of Claim

Write a short and plain statement of the claim, Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I‘complain in this action includes (check alf that apply):

@ggoooo

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
Jederal employment discrimination statutes.)

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
C. I believe that defendant(s) (check one):
LJ is/are still committing these acts against me.

te

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

HOUOUOWNK

race

 

color

gender/sex

 

religion

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

 

E, The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 3:20-cv-00528-MMH-JRK Document1 Filed 05/27/20 Page 5 of 10 PagelID 5

Statement of claim

1.Talladega, Ala. August 14, 2018 Mark Williams talked more about disqualifying me rather than
training me.

2. Talladega, Ala. August 14, 2018 Mark Williams ignored my complaints about the harassing
intimidating comments made to me by Homer Walls.

3. August 15, 2018 telephone conversation with Mark Williams, about harassing comments
made by Homer Walls.

4. August 20, 2018 Coosa Pines siding Mark Williams, stated to me that Mike Hinant was
wondering why | haven’t disqualified you yet.

5. August 28, 2018 Talladega, Ala. At the company depot Mark Williams stated to me Mike
Hinant was wondering why | haven’t got rid of you yet.

6. August 30, 2018, | spoke with Mark Williams on the telephone and he told me that | was
disqualified and in the conversation he stated Mike Hinant said | should have been disqualified.

7. Valdosta, Ga, June 30, 2019, Matthew Slater intentionally and inappropriately disqualified
me from the 3000 GRM tamper because of me speaking out to a co-worker for inappropriate
behavior and actions.

8. Augusta, Ga. July 11, 2019 Matthew Slater spoke about the disqualification at job briefing to
the entire SPG team.

9. August 1, 2019 Jacksonville, Fla. Attending the hearing, | was denied a demonstration to
show that | can operate the equipment.
Case 3:20-cv-00528-MMH-JRK Document1 Filed 05/27/20 Page 6 of 10 PagelD 6

E. Facts

10.

11.

12.
13.
14.

15.

16.

17.

| Tony Mathis was awarded the job 5AX1 on July 23, 2018.

Talladega, Ala. August 6, 2018 | was met with unwelcomeness, employee Homer Walls,
stated to me that | should bid off and go to another position.

August 7, 2018 Homer Walls, stated to me that he did not have to train me and that he
already checked with the union about it.

August 14, 2018, Talladega, Ala. | met with the manager Mark Williams at company
depot. | spoke with Mark Williams, about the things that were said to me by Homer
Walls, which he seemingly ignored and instead talked about disqualifying me from the
position.

August 14, 2018, Mark Williams stated to John Kincaid not to worry about training me.
August 15, 2018, | spoke with Mark Williams on the telephone about the things Homer
Walls said to me.

August 20, 2018, Coosa Pines siding, Mark Williams came to the job site to see me
operate the equipment but no track time was given, Mark Williams stated to me that
Mike Hinant was wondering why he haven't disqualified me yet, and that day John
Kincaid and myself were waiting to get track time that he should have disqualified me
right then, once Mark Williams left the job site; Homer Walls stated that it must came
from up above to come out and watch you.

August 24, 2018, Coosa Pines siding, | was instructed by Mark Williams to work alone
without enough training and a qualified operator.

Talladega, Ala August 27,2018 | was instructed by Mark Williams to work alone without
enough training and a qualified operator.

August 28, 2018 Talladega, Ala. | was instructed by Mark Williams to work alone without
enough training and a qualified operator. Mark Williams, arrives at the end of the shift
and he states to me Mike Hinant was wondering why | haven’t got rid of you yet.
August 30, 2018 Talladega, Ala | spoke with Mark Williams over the telephone and he
told me that | was disqualified and he stated to me Mike Hinant said | should have been
disqualified.

Tony Mathis, reported to CSX ethics September 2018.

Tony Mathis, filed with EEOC September 26, 2018

Valdosta Ga, June 27, 2019, while returning to the hotel after the shift, | heard
something saying “YOU NIGGER’ repeatedly being played from someone cellphone.
Once the van arrived at the hotel, | asked who cellphone was it, Brandon Crews
admitted it was his phone. We both discussed the issue.

June 28, 2019 after job briefing Evan Anderson, told me and some other co-workers that
were on the van the day before that supervisor Matthew Slater wanted to speak to us.
Once Matthew Slater met with myself and other co-workers he asked us to write
statements about what happened on the van June 27, 2019.

Matthew Slater, stated to Brandon Crews that he did not have anything to worry about
because this was as far as this was going.
Case 3:20-cv-00528-MMH-JRK Document 1 Filed 05/27/20 Page 7 of 10 PagelD 7

E. Facts

18. June 30, 2019, Valdosta, Ga. Matthew Slater approached me and told me that | was
disqualified for poor job performance and some things days earlier that | was never
spoken to about.

19. | protested the disqualification after speaking with union rep Russell Farmer.

20. July 11, 2019 Augusta, Ga. Matthew Slater, spoke about the disqualification which was
under investigation to the entire team.

21. August 1, 2019 | attended the hearing in Jacksonville, Fla. | was told that | could not talk
about what happened on the van and | was denied a chance to demonstrate that | could
operate the equipment.

22. Approximately, three weeks later | received a letter stating that the disqualification was
upheld.

23. August 27, 2019, | reported to the EEOC.
Case 3:20-cv-00528-MMH-JRK Document1 Filed 05/27/20 Page 8 of 10 PagelD 8

Relief:

1. Compensatory damages including physical pain, emotional distress, and humiliation.

2. Damage of reputation

3. Punitive damages to punish the Defendant for its willful, wanton, oppressive,
malicious, and/ or grossly negligent conduct.

4. Apermanent injunction against future acts of discrimination and harassment against

plaintiff by CSX transportation.

Trial by jury on all issues.

.Fuduce medical expenses.

qu
Case 3:20-cv-00528-MMH-JRK Document1 Filed 05/27/20 Page 9 of 10 PagelD 9

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

ALY September 8018 +  Aucust B7p20lq

B. The Equal Employment Opportunity Commission (check one):
CI has not issued a Notice of Right to Sue letter.
[wy issued a Notice of Right to Sue letter, which I received on (date)

(Note. Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.) —

Cc. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

LJ 60 days or more have elapsed.
CJ less than 60 days have elapsed.

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 3:20-cv-00528-MMH-JRK Document1 Filed 05/27/20 Page 10 of 10 PagelD 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 5 fea elo
Signature of Plaintiff ( | / LD. Wiebe
VIA TIT IS

 

Printed Name of Plaintiff

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
